Certified Question of State Law, United States District Court, Southern District of Ohio, Western Division, Case No. 3:ll-CV-339. On review of preliminary memoranda pursuant to S.Ct.Prac.R. 9.05. The court will answer the following questions:
*1411“(1) Does Ohio recognize a freestanding claim of ’wrongful attempted foreclosure’; and (2) if so, what are the elements of such a claim, and what are the damages available?”
Petitioner shall file its merit brief within 40 days and the parties shall otherwise proceed in accordance with S.Ct.Prac.R. 16.02 through 16.04 and S.Ct.Prac.R. 9.07.